 

I. inal

Case 1:18-cv-08653-VEC-SDA Document 92 Filed 09/27/19 Page 1of4

Ethan,

Sweigert v. V. Goodman, USDC for the SDNY

 

meee ae D. G. SWEIGERT, C/O
os GENERAL DELIVERY

“a ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

September 24, 2019

   

 

oe “LETTER MOTION FOR RECONSIDERATION
cone” OF MAGISTRATE’S
SCHEDULING ORDER, ECF No. 91

Ref: (a) CASE #: 1:18-cv-08653-VEC, Judge Caproni / Magistrate Aaron
(b) Magistrate’s SCHEDULING ORDER, 10/24/2019, ECF no. 91, for Initial
Pre-Trial Conference (IPTC)
TELEPHONIC APPEARANCE
1. The Magistrate Judge issued ref: (b) as part of the ref: (a) lawsuit to schedule an
Initial Pre-Trial Conference (IPTC). Among other things, the undersigned plaintiff hereby
requests that he be allowed to appear telephonically for the scheduled hearing to take place on

October 24, 2019 at 11 a.m. in Courtroom 11€.

 

2. = Agno cider or deposition act activity is planned, this 10/24/2019 hearing
appears appropriate for such a telephonic appearance.
MITIGATION OF THE APPEARANCE OF MANIFEST INJUSTICE
3. The Court is presently in peril for not having reasonably foreseen or anticipated
the problems created by the present approach of conducting an IPTC prior to docketing of an

answer to the complaint, or any counter-claims, by the defendant.

 

pyECEIVE
SEP'2 7 2019
CASE #: 1:18-ev-08653-VEC / SDA PRO SE OFFI CE

 

 

 

 

 

 

 
i

Case 1:18-cv-08653-VEC-SDA Document 92 Filed 09/27/19 Page 2 of 4

Sweigert v. Goodman, USDC for the SDNY

4. A defendant needs to timely answer an operative complaint (in this case the
Second Amended Complaint (2AC) ECF no. 88) and bring forth any counter-claims as it will
impact the subsequent course of the action. The premature scheduling of the ref: (b) IPTC
apparently does not provide for this eventuality.

5. It appears to be a customary practice for most courts to issue a case management

order only after the complaint and answer are filed. Fed. R. Civ. P. 16(b) generally requires the

 

court to create such a scheduling order to address claims and discovery. However, if the
defendant adds significant counter-claims after the ref: (b) 10/24/2019 IPTC, it places the
plaintiff at a significant procedural disadvantage. This may lead to “manifest injustice” as
described in Fed. R. Civ. Proc. Rule 16(e).

6. Pursuant to Fed. R. Civ. Proc. Rule 16(b)(2) and (3), district courts enter
scheduling orders to establish deadlines for, among other things, “to file motions” and “to
complete discovery”. The scheduling order “shall control the subsequent course of the action
unless modified by subsequent order”. Fed. R. Civ. Proc. 16(e). Scheduling orders “are the
heart of case management,” Koplve v. Ford Motor Co., 795 F.2d 15, 18 (3 Cir. 1986).

7. In contrast, ref: (b) creates an open-ended deadline for the defendant to file his
answer to the complaint. At a minimum, defendant will receive an additional three (3) weeks to
file his answer, with several more additional weeks of delay highly likely.

8. The plaintiff was only allowed 21 days (not allowing for the customary three (3)
days of service) to prepare and file the 2AC (ECF no. 87). The plaintiff had to allow for
mailing of the 2AC, which took another three (3) days. In sum, the plaintiff had only 16-17

days to prepare and file the 2AC.

2

CASE #: 1:18-cv-08653-VEC / SDA
Case 1:18-cv-08653-VEC-SDA Document 92 Filed 09/27/19 Page 3 of 4

Sweigert v. Goodman, USDC for the SDNY

RELIEF REQUESTED
9. In order to avoid the appearance of manifest injustice, the undersigned requests
that the ref: (b) scheduling order be delayed or modified to provide for the docketing of the

defendant’s answer and any counter-claims, prior to the initial pre-trial conference.

Sincerely,

Dosa
D.G. Sweigert
G 24° 7
|
Copy provided:
Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 7 Avenue, APT #6S
| New York, NY 10001

PRO SE DIVISION, ROOM 200

USS. District Court

Southern District of New York (Foley Square)
500 Pearl Street

New York, N.Y. 10007-1312

3

CASE #: 1:18-cv-08653-VEC / SDA
 

“a

Chix BEA: MRC Shes -ROGMIER Po cilAdQOMA7/19 Page 4 of 4

ao

Case 1d

 

 

 

U.S. POSTAGE

$7.35
PM 2-DAY
95662 0006

Date of sale
09/24/19 <
06 288
11488448

PRIORITY MAIL 2-DAY®

 

0379909241 73353

 

 

 

EXPECTED DELIVERY DAY: 09/26/19

0006

 

 

 

co14

 

SHIP
TO:

500 PEARL ST
NEW YORK NY 10007-1316

 

USPS TRACKING NUMBER

H |

9505 5067 1231 9267 1101 09

 

 

«Date of delivery specified*

“USPS TRACKING™ included to many major
international destinations.

» Limited international insurance.

= Pick up available.*

» Order supplies online.*

«When used internationally, a customs
declaration label may be required.

* Domestic only

PC

NEONANNANNANA?s

EP14F Oct 2018

AR. 4A 4 IN. AIA

 

PRIORITY MAIL
FLAT RATE

PRESS FIRMLY TO SEAL POSTAGE REQUIRE

 

 

D. G. SWEIGERT, C/O

GENERAL DELIVERY ¢
ROUGH AND READY, CA 95975 i
Spoliation-notice@mailbox.org

    

: PRO SE DIVISION, ROOM 200 :
U.S. District Court '
Southern District of New York (Foley Squar
500 Pearl Street

New York, N.Y. 10007-1312

To schedule free .
Package Pickup,
scan the QR code.

 

TIARA AAA IRA IR
